Citation Nr: 0910779	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In a November 2007 decision, the Board denied entitlement to 
service connection for a bilateral knee disorder.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a June 2008 
Joint Motion for Court Remand (Joint Motion), the Court 
remanded the Veteran's appeal to the Board.

A letter was sent to the Veteran and his attorney on July 1, 
2008, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  
Subsequently, the Board remanded the Veteran's appeal to the 
RO in November 2008 for further development; it is now 
returned to the Board.


FINDING OF FACT

A bilateral knee disability is not related to active military 
service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the Veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the Veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a post-remand re-adjudication of the Veteran's 
claim, April 2005 and July 2005 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  Although notice was not provided to the 
Veteran prior to the initial adjudication of his claim for 
entitlement to service connection informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the Veteran has not been prejudiced because 
entitlement to service connection is denied.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The April 2005 and 
July 2005 letters also essentially requested that the Veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, his VA treatment records, and his 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In addition, all necessary VA 
examinations have been conducted.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Historically, the Veteran served on active duty from July 
1970 to March 1972.  The Veteran alleges that he injured his 
knees in service as a result of running and jumping during 
training.

The Veteran's service treatment records reveal that in 
October 1971, he complained of his knees giving way, aches in 
his knees, a history of knee trouble, and pain in his knees 
since basic training.  X-rays were negative, and the 
diagnosis was probable chondromalacia.  The Veteran was 
prescribed medication and released to duty.  An April 1971 
treatment note indicates that the Veteran had stitches in his 
knee.  The Veteran's January 1972 separation examination is 
negative for any bilateral knee injury or disorder, and his 
lower extremities were noted to be normal.

VA treatment records from January 1977 reveal the Veteran's 
complaints of a left knee injury in November 1976 with 
effusion and pain.  The Veteran stated that he had 
intermittent pain and effusion since that injury.  Upon 
examination, the Veteran had mild left knee effusion, full 
range of motion, and no instability.

VA treatment records from August 1997 through October 1997 
reveal that the Veteran injured his right knee in August 1997 
when moving a hospital bed.  The Veteran complained of pain 
behind his right knee, sharp at first, and then dull.  A 
September 1997 VA treatment record notes that after the 
August 1997 right knee injury, the Veteran again injured his 
right knee, as well as his right calf, while running after a 
patient.  The Veteran reported medial pain.  X-ray 
examination revealed no recent fracture or bony displacement, 
and intact joint space.  Upon examination, there was no 
swelling, but some giving way.  There was no effusion, and 
the patella and knee were stable but tender on valgus stress 
over the medial collateral ligament distribution.  The 
impression was grade I medial collateral ligament (MCL) 
sprain.

VA treatment records from January 1998 reveal that the 
Veteran received follow-up care for his August 1997 right 
knee injury.

VA treatment records from April 2000 through September 2000 
note the Veteran's complaints of left knee pain.  In April 
2000, the Veteran indicated a history of left knee pain for 
four weeks, similar to a pain that he experienced in 
September 1999.  The pain was located on the medial aspect of 
his left knee.  The Veteran further noted that sometimes his 
knee gave out.  The diagnosis was "meniscal tear vs. strain 
vs. osteoarthritis."  A September 2000 VA treatment record 
indicated that the Veteran's left knee pain had improved with 
steroid injection treatment.

VA treatment records from July 2002 reveal the Veteran's 
complaints of bilateral knee pain, which was significant with 
running or increased activity.  The Veteran denied 
instability or locking, but noted occasional effusion.  The 
treatment record noted that it was "[r]elated to injury 
sustained initially during service related injury to knees 
per [patient] history."  Magnetic resonance imaging (MRI) 
scans of both knees showed diffuse degenerative changes and 
early mucinous degenerative changes of menisci; bilateral 
partial post medial meniscal tear possible; left knee with 
femoral condyle osteochondral injury.  The diagnosis was 
bilateral knee pain.

VA treatment records from October 2002 through July 2005 
revealed complaints of, and treatment for, bilateral knee 
pain, with the Veteran noting a history of knee pain since 
1971.  The diagnosis was bilateral knee pain with early 
degenerative joint disease with the right knee worse than the 
left.

In his February 2005 hearing before the Board, the Veteran 
asserted that his knee pain began in service, and has 
continued since service.  Although he did not receive 
treatment for his knee pain for the time period of 1972 to 
1977, the Veteran indicated that he did have knee pain during 
that time.

At an October 2005 VA joints examination, the Veteran 
reported a history of a dull aching bilateral knee pain that 
progressively became worse since his military service.  The 
Veteran further stated that he retired from his job as a 
nursing assistant as a result of his significant knee pain.  
Upon examination, the diagnosis was mild osteoarthritis of 
the right and left knees involving the medial compartment and 
patella femoral joint.  The VA examiner concluded that he 
could not provide an opinion as to whether the Veteran's 
current bilateral knee disability was related to service 
without resort to speculation.  The examiner further stated 
that it was "possible that he may have had some mild 
degeneration as indicated in the chondromalacia diagnosis 
that has slowly progressed over time.  However, there have 
been other incidences where he had a left knee injury in 1976 
and right knee injury in 1997 that may have had some effect 
on his current knee condition."

In December 2008, the Veteran underwent another VA 
examination.  The VA examiner stated that the VA examiner who 
performed the October 2005 VA examination was unavailable; 
accordingly, a new examination was performed.  The Veteran 
reported that he injured his knees during service when he 
fell.  He also noted a history of chondromalacia with current 
treatment including over-the-counter pain medication.  The 
Veteran stated that he was working part-time as a nursing 
technician.  The Veteran complained of difficulty climbing 
stairs.  He denied any joint swelling.  Physical examination 
of the right lower extremity revealed a 2 by 3/4 inch faint 
healed scar on the anterior surface below the right knee.  
Range of motion of the right knee was from 0 to 90 degrees 
with pain.  There was no evidence of joint effusion, but 
there was mild subpatellar crepitation with extension and 
flexion.  Collateral and cruciate ligaments were intact.  A 
McMurray sign was negative and there was no evidence of 
rotatory instability.  Examination of the left knee 
demonstrated range of motion from 0 to 120 degrees with no 
capsular thickening and joint swelling.  No scars were noted.  
There was minimal crepitation with extension and flexion of 
the knee to a lesser degree than the right.  A McMurray sign 
was negative and there was no rotatory instability.  The 
collateral and cruciate ligaments were intact bilaterally.  
Arterial pulses were faint but palpable.  The Veteran was 
able to stand on his heels and toes, but was unable to squat 
because of the weight.  The diagnoses were mild bilateral 
degenerative joint disease of the knees and morbid obesity.  
After reviewing the Veteran's claims file and conducting a 
thorough examination, the VA examiner concluded that the 
Veteran's "bilateral knee condition is less likely than not 
(less than a 50% probability) related to his military 
service."  The VA examiner explained that the Veteran's 
injury was 38 years old with no significant history of injury 
to the knee joint until an episode in 1977 following his 
discharge from military service.  In addition, the VA 
examiner found that "[c]linically, the veteran's findings 
are due to a degenerative process of a mild degree definitely 
influenced by his exogenous morbid obesity."

Based upon a review of the record, the Board concludes that 
service connection is not warranted for a bilateral knee 
disorder.  Initially, the Board observes that there is no 
objective evidence that the Veteran's degenerative joint 
disease of the knees became manifest within one year of 
service separation.  38 C.F.R. §§ 3.307, 3.309.  In addition, 
there is no probative, objective medical evidence of record 
relating the Veteran's bilateral knee disorder to his 
military service.  While there was treatment for bilateral 
knee pain during service, the evidence of record does not 
demonstrate a nexus between the Veteran's current disability 
and active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  An October 2005 VA examiner stated that 
he could not determine whether the Veteran's bilateral knee 
disorder was related to service without resort to speculation 
because of the intervening knee injuries that the Veteran 
suffered in 1976 and 1997, and the lack of treatment between 
service discharge and the November 1976 knee injury.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes or no opinion constituted 
non-evidence in support of service connection).  In addition, 
after reviewing the Veteran's claims file and conducting a 
thorough physical examination, a December 2008 VA examiner 
concluded that it was less likely than not that the Veteran's 
bilateral knee disorder was related to service.  In support 
of the December 2008 opinion, the VA examiner noted that the 
Veteran had no significant treatment for a knee disorder 
until a 1977 knee injury.  In addition, the VA examiner 
indicated that the Veteran's bilateral knee disorder was 
influenced by his morbid obesity.

In addition, the evidence does not otherwise suggest that the 
bilateral knee disability is related to service.  The 
Veteran's January 1972 separation examination noted normal 
lower extremities.  Further, the evidence of record 
demonstrates that the Veteran had two intervening injuries to 
his knees in 1976 and in 1997, that the Veteran did not seek 
treatment for his left knee until after the 1976 injury, and 
that the Veteran did not seek treatment for his right knee 
until after the 1997 injury.  

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v.  
Brown, 10 Vet. App. 67, 74 (1997).  The Veteran has alleged 
that his knee problems originated during his period of 
service.  While the Veteran's statements are competent 
evidence that he had knee pain during service, they are not 
competent evidence that a relationship exists between his 
period of service and his current bilateral knee disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In the absence of competent medical evidence that the 
Veteran's current bilateral knee disorder is related to his 
military service, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


